Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9, 13, 14, and 18-25 in the reply filed on 5-23-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-23-2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (U.S. App. 2020/0035145).
In regard to claim 1, Tseng teaches a pixel circuit (see Fig. 1), comprising a first adjusting circuit and a second adjusting circuit (see Fig. 1, Items 120 and 140), wherein the first adjusting circuit is configured to receive a first data signal (SIGDTB1) and a light emitting control signal (VR1) to control a magnitude of a driving current (ID) used for driving a light emitting element to emit light (see Para. 35 and Item 110); the second adjusting circuit is configured to receive a second data signal (SIGDTA1) and a time control signal (SIGCS1) to control a time duration in which the driving current is applied to the light emitting element (see Para. 26 controlling duration of emission); and the time control signal changes within a time period during which the light emitting control signal allows the driving current to be generated (see Para. 26 generates emission duration modulation signal).
In regard to claim 21, Tseng teaches an array substrate (see Abstract and Fig. 1), comprising a plurality of pixel units arranged in an array (see Fig. 1, multiple pixels in a matrix); wherein each of the plurality of pixel units comprises a light emitting element (see Fig. 1, Item 110) and a pixel circuit, the pixel circuit comprises a first adjusting circuit and a second adjusting circuit (see Fig. 1, items 120 and 140); the first adjusting circuit is configured to receive a first data signal and a light emitting control signal to control a magnitude of a driving current used for driving the light emitting element to emit light (see Fig. 1, SIGDTB1 and VR1 and ID to control current magnitude in para. 35); the second adjusting circuit is configured to receive a second data signal and a time control signal to control a time duration in which the driving current is applied to the light emitting element (see Para. 26 emission duration PWM controlled by SIGDTA1 and SIGCS1); and the time control signal changes within a time period during which the light emitting control signal allows the driving current to be generated (see Para. 26 generates emission duration modulation signal).
In regard to claim 24, Tseng teaches a driving method of a pixel circuit (see Abstract and Fig. 1), wherein the pixel circuit comprises a first adjusting circuit and a second adjusting circuit (see Fig. 1, items 120 and 140), the first adjusting circuit is configured to receive a first data signal and a light emitting control signal to control a magnitude of a driving current used for driving a light emitting element to emit light (see Fig. 1, SIGDTB1 and VR1 and ID to control current magnitude in para. 35), the second adjusting circuit is configured to receive a second data signal and a time control signal to control a time duration in which the driving current is applied to the light emitting element, and the time control signal changes within a time period during which the light emitting control signal allows the driving current to be generated (see Para. 26 emission duration PWM controlled by SIGDTA1 and SIGCS1); and the driving method comprises: causing the first adjusting circuit to receive the first data signal and the light emitting control signal, and controlling the magnitude of the driving current used for driving the light emitting element (see Fig. 1); and causing the second adjusting circuit to receive the second data signal and the time control signal, and controlling the time duration in which the driving current is applied to the light emitting element  (see Para. 26 emission duration PWM controlled by SIGDTA1 and SIGCS1), wherein the time control signal changes within the time period during which the light emitting control signal allows the driving current to be generated (see Para. 26 generates emission duration modulation signal).
Regarding claim 2, Tseng teaches all the limitations of claim 1. 
Tseng further teaches wherein the second adjusting circuit comprises a first control circuit and a second control circuit (see Fig. 1, 126 and 128 and 122); the first control circuit comprises a first control terminal, a first terminal and a second terminal (126 is a transistor); the second control circuit is configured to control an electric level of the first control terminal of the first control circuit based on the second data signal and the time control signal, so as to control a time duration in which the driving current flows through the first terminal and the second terminal of the first control circuit (see Para. 26 128 compensation component and sampling switch 122 based on data signal).
	Regarding claim 3, Tseng teaches all the limitations of claim 2 above. Tseng further teaches wherein the first control circuit comprises a control transistor (see Fig. 1, Item 126 is a transistor with a gate and two terminals); a gate electrode of the control transistor serves as the first control terminal of the first control circuit and is electrically connected with the second control circuit (see Fig. 1, Item 126 is a transistor with a gate and two terminals), a first electrode of the control transistor serves as the first terminal of the first control circuit, and a second electrode of the control transistor serves as the second terminal of the first control circuit (see Fig. 1, gate of 126 coupled to 128 and 122).
Regarding claim 4, Tseng teaches all the limitations of claim 2 above. Tseng further teaches wherein the second control circuit comprises a second writing circuit and a voltage adjusting circuit (see Fig. 1, Items 122 and 238 and 124); the second writing circuit is configured to write the second data signal into a first node in response to a second scan signal (see Fig. 1, SIGSC1); the voltage adjusting circuit is configured to store the second data signal being written, and to adjust an electric level of the first node in response to the time control signal (see Fig. 1, voltage from data line stored in cap 124).
Regarding claim 9, Tseng teaches all the limitations of claim 4 above. Tseng further teaches wherein the first control terminal of the first control circuit is connected with the first node (see Fig. 1, gate of driving transistor connected to 122, 238, and 124 node).
Regarding claim 23, Tseng teaches all the limitations of claim 21 above. Tseng further teaches a display apparatus, comprising: the array substrate according to claim 21 (see Abstract and Fig. 1).
Regarding claim 25, Tseng teaches all the limitations of claim 24 above. Tseng further teaches wherein the second adjusting circuit comprises a first control circuit and a second control circuit (see Fig. 1, 126 and 122), the first control circuit comprises a first control terminal, a first terminal and a second terminal (see Fig. 1, 126 and 126 is a transistor with gate, source, and drain), the second control circuit is configured to control an electric level of the first control terminal of the first control circuit based on the second data signal and the time control signal (see Fig. 1, 122 controls input of SIGDTB1 to gate of 126), so as to control a time duration in which the driving current flows through the first terminal and the second terminal of the first control circuit (see Fig. 1, 126 is the driving transistor); the driving method comprises a light emitting stage, wherein in the light emitting stage, cause the second control circuit to control the electric level of the first control terminal of the first control circuit based on the second data signal and the time control signal, so as to change the first control circuit from an on state to an off state, so that the time duration in which the driving current flows through the first terminal and the second terminal of the first control circuit is controlled (see Fig. 1, ID is controlled through the driving transistor based on the data signal and compensation voltage stored on 124).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. App. 2020/0035145) in view of Jung et al. (U.S. App. 2018/0182289).
Regarding claim 5, Tseng teaches all the limitations of claim 4 above. Tseng further teaches  wherein the second control circuit further comprises a third writing circuit (see Fig. 8, writing in DTC1); the third writing circuit is configured to write a third data signal into the voltage adjusting circuit as the time control signal (see Fig. 8, writing in DTC1).
Tseng is not relied upon to teach in response to a third scan signal.
However, Jung teaches in response to a third scan signal (see Fig. 2, disclosing using two gate line signals in a single pixel, third scan signal is broadly reasonably interpreted to be another scan signal since a second scan signal has not been introduced in claim).
It would have been obvious to a person of ordinary skill in the art to modify the pixel of Tseng to include another scan signal so as to control switch timing based on the scan signal (see Para. 55). 
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. App. 2020/0035145) in view of Ka et al. (U.S. App. 2019/0130835).
Regarding claim 13, Tseng teaches all the limitations of claim 2 above. Tseng further teaches wherein the first adjusting circuit comprises a driving circuit, a first writing circuit, a compensation circuit and (see Fig. 1 Items 126, 122, 128); the driving circuit comprises a second control terminal, a third terminal and a fourth terminal, and is configured to control the driving current flowing through the third terminal and the fourth terminal of the driving circuit and used for driving the light emitting element to emit light (see Fig. 1, driving transistor 126 has gate, source, and drain to control ID); the first writing circuit is configured to write the first data signal into the second control terminal of the driving circuit in response to a first scan signal (122 controlled by SIGSC1 to read in SIGDTB1); the compensation circuit is configured to store the first data signal being written and compensate the driving circuit in response to the first scan signal (see Fig. 1, Items 124 and 128).
Tseng is not relied upon to teach a light emitting control circuit; the light emitting control circuit is configured to apply a second power voltage to the third terminal of the driving circuit in response to the light emitting control signal.
However, Ka teaches a light emitting control circuit (see Fig. 2, M5); the light emitting control circuit is configured to apply a second power voltage to the third terminal of the driving circuit in response to the light emitting control signal (see Para. 63 and 73 emission control through M5 connected to ELVDD).
	It would have been obvious to modify the pixel of Tseng to include the transistor of Ka so as to control emission of the OLED (see Para. 63). Examiner further notes Tseng discloses the base product/process of an OLED pixel with a VDD terminal and driving transistor while Ka discloses the known technique to include an enable transistor between the two so as to yield predictable results in controlling emission in the pixel of Tseng.
Regarding claim 20, Tseng and Ka teaches all the limitations of claim 13 above. Tseng further teaches wherein the first terminal of the first control circuit is connected with the fourth terminal of the driving circuit, the second terminal of the first control circuit is connected with a first electrode of the light emitting element, and a second electrode of the light emitting element is connected with a third power terminal to receive a third power voltage (see Fig. 9, where 110 is connected to the driving circuit and other terminal is connected to VGL).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. App. 2020/0035145) in view of Shen (U.S. App. 2003/0010985).
Regarding claim 22, Tseng teaches all the limitations of claim 21 above. Tseng is not relied upon to teach wherein the light emitting element in the pixel unit comprises a micron-sized light emitting element.
However, Shen teaches wherein the light emitting element in the pixel unit comprises a micron-sized light emitting element (see Para. 19 and 20). 
It would have been obvious to modify the OLED of Tseng to be the size of Shen so as to be less noticeable for inconsistencies (see Para. 20). Examiner further notes it would have been obvious to modify the size of the OLED in Tseng under MPEP 2144 and performance would not have been unpredictably different for a change in size. 
Allowable Subject Matter
Claims 6-8, 14, 18, 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625